UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4447


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLIE MCCANTS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Senior
District Judge. (3:12-cr-00768-MBS-1)


Submitted:   October 30, 2014             Decided:   November 10, 2014


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy W. Murphy, KOLB & MURPHY, ATTORNEYS AT LAW, LLC, Sumter,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, T. DeWayne Pearson, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               A    jury    convicted     Charlie     McCants,       Jr.,    of    passing

fictitious         financial      obligations,      in     violation    of    18    U.S.C.

§ 514 (2012).            McCants appeals his convictions, challenging the

district court’s refusal to give a good faith jury instruction.

We affirm.

               In determining whether the district court erred in its

instructions to the jury, we “review the district court’s jury

instructions in their entirety and as part of the whole trial,

and focus on whether the district court adequately instructed

the     jury       regarding      the    elements     of    the   offense         and   the

defendant’s defenses.”              United States v. Wilson, 198 F.3d 467,

469 (4th Cir. 1999) (citation omitted).                        We consider de novo

whether a district court has properly instructed a jury on the

statutory elements of an offense, United States v. Woods, 710
F.3d 195,       207     (4th   Cir.    2013),     but     review    for    abuse      of

discretion the district court’s decision as to whether to give a

jury instruction and the content of the instruction.                          See United

States v. Jinwright, 683 F.3d 471, 478 (4th Cir. 2012).                                   A

court’s refusal to give a requested instruction is reversible

error     if       the   instruction      “(1)      was    correct;     (2)       was   not

substantially covered by the court’s charge to the jury; and (3)

dealt with some point in the trial so important, that failure to

give     the        requested       instruction          seriously     impaired         the

                                             2
defendant’s ability to conduct his defense.”            United States v.

Lespier, 725 F.3d 437, 449 (4th Cir. 2013) (internal quotation

marks omitted), cert denied, 134 S. Ct. 974 (2014).

           We    conclude    that   the    district   court   provided    an

adequate specific intent instruction to the jury, and thus was

not required to give an additional instruction on good faith.

See United States v. Fowler, 932 F.2d 306, 317 (4th Cir. 1991)

(holding good faith jury instruction unnecessary when court gave

adequate specific intent instruction).           Accordingly, we affirm

the   judgment   of   the   district   court.    We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                       3